IN THE SUPREME COURT OF THE STATE OF DELAWARE

EDWARD LEWIS,            §
                         §
     Plaintiff Below,    § No. 381, 2016
     Appellant,          §
                         § Court Below—Superior Court
     v.                  § of the State of Delaware
                         §
ROBERT COUPE,            § C.A. No. K16M-03-006
COMMISSIONER, DEPARTMENT §
OF CORRECTION and DAVID  §
PIERCE, WARDEN, JAMES T. §
VAUGHN CORRECTIONAL      §
CENTER,                  §
                         §
     Defendants Below,   §
     Appellee.           §

                          Submitted: August 15, 2016
                          Decided:   October 17, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 17th day of October 2016, it appears to the Court that:

      (1)    On July 25, 2016, the appellant, Edward Lewis, filed a notice of

appeal from a July 5, 2016 letter from the Prothonotary’s office returning his Letter

to Honorable Judge Witham and Motion to Vacate Judgment and for Judgment of

Pleadings Pursuant to Superior Court Civil Rule 58. Lewis filed an opening brief

with the notice of appeal. The Chief Deputy Clerk informed Lewis that the letter

from the Prothonotary’s office was not a court order, but acknowledged that the
notice of appeal included a May 25, 2016 Superior Court order dismissing Lewis’

petition for a writ of mandamus. The Chief Deputy Clerk told Lewis that if he

wished to appeal the May 25, 2016 order he needed to file an amended notice of

appeal by August 8, 2016.

       (2)     Lewis filed an amended notice of appeal of the May 25, 2016 order,

along with a letter, on August 4, 2016. Under Supreme Court Rule 6(a)(i), a timely

appeal of the May 25, 2016 order should have been filed on or before June 24,

2016. The Senior Court Clerk issued a notice directing Lewis to show cause why

this appeal should not be dismissed as untimely filed under Supreme Court Rule 6.

In his response to the notice to show cause, Lewis stated that he explained the

reason for his untimely appeal in his August 4, 2016 letter. In the August 4, 2016

letter, Lewis argued that his appeal should be deemed timely because the

Prothonotary’s office refused to accept his motion for reargument pursuant to

Superior Court Civil Rule 59(e) of the May 25, 2016 Superior Court order.

       (3)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period

in order to be effective.2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.3


1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10 (a); Smith v. State, 47 A.3d 481, 483 (Del. 2012).
3
  Smith, 47 A.3d at 486-87.
                                                 2
Unless an appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.4

       (4)     To the extent Lewis seeks to appeal the Prothonotary’s July 5, 2016

letter, “this Court has no jurisdiction to hear an appeal from actions taken by trial

court clerical staff.”5 To the extent Lewis claims he filed a motion for reargument

that tolled the time for the filing of a notice of appeal of the May 25, 2016 Superior

Court order, the documents submitted by Lewis in this appeal do not support this

claim. First, the letters from the Prothonotary’s office and the certificate of service

to the motion reflect that Lewis filed a Motion to Vacate Judgment and for

Judgment of Pleadings Pursuant to Superior Court Civil Rule 58,6 not a motion for

reargument under Superior Court Civil Rule 59(e).

       (5)     Second, even if Lewis had actually filed a motion for reargument,

only a timely motion for reargument tolls the time to file a notice of appeal.7 A

timely motion for reargument of the May 25, 2016 Superior Court order was due

on or before June 2, 2016.8 The certificate of service for the document Lewis


4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
5
  Denston v. State, 2008 WL 400197, at *1 (Del. Feb. 15, 2008) (citing Redden v. McGill, 549
A.2d 695, 697-98 (Del. 1988)).
6
  The Prothonotary should have docketed the motion to vacate and not returned it without
docketing.
7
  Tomasetti v. Wilmington Sav. Fund Soc., FSB, 672 A.2d 61, 64 (Del. 1996).
8
  Super. Ct. Civ. R. 59(e) (providing that a motion for reargument must be served and filed
within five days after the filing of the opinion or decision); Super. Ct. Civ. R. 6(a) (providing
                                               3
claims was his motion for reargument was dated June 10, 2016, which means that

the motion for reargument was untimely at the time it was mailed to the Superior

Court. The Superior Court would have lacked jurisdiction to consider the untimely

motion for reargument9 and the time to file a notice of appeal of the May 25, 2016

order would not have been tolled.10

       (6)    The record does not reflect that Lewis’ failure to file a timely notice

of appeal is attributable to court-related personnel. Consequently, this case does

not fall within the exception to the general rule that mandates the timely filing of a

notice of appeal. This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice




that when period of time is less than eleven days, intermediate Saturdays, Sundays, and other
legal holidays are excluded from computation of due date).
9
   Boyer v. State, 2007 WL 452300, at *1 (Del. Feb. 13, 2007) (citing Preform Building
Components, Inc. v. Edwards, 280 A.2d 697, 698 (Del.1971)).
10
   See supra note 7.
                                             4